EXHIBIT 10.16

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (“Security Agreement”) is made this 1 day of January,
2015, between The Big Tomato, Inc., a Colorado corporation (“TBT” or “Debtor”)
and Jeremy N. Stout and Josh Field (together, the “Secured Party”).

 

TBT and Cannabis Kinetics Corp. (“CKC”) have entered into that certain Merger
Agreement as of October 17, 2014, as amended as of the date hereof (the “Merger
Agreement”). In connection with the acquisition of TBT:

 

 

·

Monarch America, Inc. (“Monarch”) issued a promissory note (the “Note”) to each
Secured Party, and

 

 

 

 

·

TBT agreed to grant Secured Party a security interest in the assets of TBT.

 

Secured Party and Debtor agree as follows:

 

1. Definitions.

 

1.1 “Collateral.” The “Collateral” shall include the following described
property related to TBT: All equipment, fixtures, inventory, machinery, personal
property, accounts receivable, contract rights (including but not limited to all
executory contracts pertaining to or arising from the operation of TBT), TBT’s
lease rights, customer lists, customer profiles, promotional brochures, mailing
lists, goodwill, general intangibles, trademarks, copyrights, trade names,
patents and other intellectual property and choses in action, of every sort now
owned or hereafter acquired by TBT, wherever located, in any way related to the
operation of TBT, together with all cash and non-cash proceeds, deposit
accounts, investment property, letter-of-credit rights, electronic chattel paper
and products of any or all of the foregoing, including without limitation, all
parts, fittings, accessories, accessions, additions, substitutions, replacements
and proceeds (including insurance proceeds thereof) as well as all after
acquired property.

 

1.2 “Obligations.” This Security Agreement secures (i) all obligations,
liabilities and indebtedness of TBT to Secured Party pursuant to this Security
Agreement and (ii) all obligations, liabilities and indebtedness of Monarch
pursuant to the Note, whether present or future, direct or indirect, absolute or
contingent, matured or unmatured, extended or renewed, and regardless of where
or how incurred, or whether at any time reduced and subsequently increased, or
whether totally extinguished and subsequently re-incurred, and whether TBT is
bound alone or with others and whether as principal or surety; (ii) all amounts
owed under any modifications, renewals or extensions of any of the foregoing
obligations; and (iii) any of the foregoing that arises after the filing of a
petition by or against TBT under the Bankruptcy Code, even if the obligations do
not accrue because of the automatic stay under Bankruptcy Code § 362 or
otherwise.

 

1.3 UCC. Any term used in the Uniform Commercial Code (“UCC”) of the State of
Colorado and not defined in this Security Agreement has the meaning given to the
term in the UCC.

 

2. Grant of Security Interest. Debtor grants a security interest in the
Collateral to Secured Party to secure the payment or performance of the
Obligations.

 

3. Perfection of Security Interests.

 

3.1 Filing of financing statement.

 

 
1


--------------------------------------------------------------------------------




 

(i) Debtor authorizes Secured Party at the expense of the Secured Party to file
a financing statement (the “Financing Statement”) describing the Collateral.

 

(ii) Debtor shall provide Secured Party, upon Secured Party’s demand and at the
expense of the Secured Party, an official report from the Secretary of State or
other appropriate agency of the Collateral State (the “SOS Report”) indicating
that Secured Party’s security interest is prior to all other security interests
or other interests reflected in the report, unless Secured Party has given its
written consent that another interest may be prior to its security interest.

 

3.2 Possession.

 

(i) Debtor shall have possession of the Collateral, except where expressly
otherwise provided in this Security Agreement or where Secured Party chooses to
perfect its security interest by possession with the prior written consent of
the Debtor.

 

(ii) Where Collateral is in the possession of a third party, Debtor will upon
the request of the Secured Party, notify the third party of Secured Party’s
security interest and attempt to obtain an acknowledgment from the third party
that it is holding the Collateral for the benefit of Secured Party.

 

3.3 Control. Debtor will cooperate with Secured Party in obtaining control upon
an event of default (as defined in the Note or in this Security Agreement) with
respect to Collateral consisting of (i) Deposit Accounts; (ii) Investment
Property; (iii) Letter-of-Credit rights; and (iv) Electronic chattel paper. For
each Deposit Account that such Debtor at any time maintains after the date
hereof, Debtor will, substantially contemporaneously with the opening of such
Deposit Account, pursuant to a control agreement in form and substance
satisfactory to the Secured Party, attempt to cause the depository bank that
maintains such Deposit Account, as applicable, to agree to comply at any time
with instructions from the Secured Party to such depository bank, directing the
disposition of funds from time to time credited to such Deposit Account, without
further consent of Debtor, or take such other action as the Secured Party may
approve in order to perfect the Secured Party’s security interest in such
Deposit Account.

 

3.4 Marking of Chattel Paper. Debtor will not create any Chattel Paper without
placing a legend on the Chattel Paper acceptable to Secured Party indicating
that Secured Party has a security interest in the Chattel Paper.

 

4. Covenants and Rights Concerning the Collateral.

 

4.1 Inspection. The Secured Party may inspect any Collateral, at any time upon
prior notice.

 

4.2 Personal Property. Debtor shall not affix any of the Collateral to any real
property in any manner which would change its nature from that of personal
property to real property or to a fixture.

 

4.3 Limitations on Obligations Concerning Maintenance of Collateral.

 

(i) Risk of Loss. Debtor has the risk of loss of the Collateral.

 

(ii) No Collection Obligation. Secured Party has no duty to collect any income
accruing on the Collateral or to preserve any rights relating to the Collateral.

 

 
2


--------------------------------------------------------------------------------




 

4.5 No Disposition of Collateral. Secured Party does not authorize, and Debtor
agrees not to:

 

(i) make any sales or leases of any of the Collateral except in the ordinary
course of business;

 

(ii) license any of the Collateral except in the ordinary course of business; or

 

(iii) grant any other security interest in any of the Collateral.

 

5. Debtor’s Representations and Warranties. Debtor warrants and represents that:

 

5.1 Title to and transfer of Collateral. As provided in the Merger Agreement, it
has rights in or the power to transfer the Collateral and its title to the
Collateral is free of all adverse claims, liens, security interests and
restrictions on transfer or pledge except as created by this Security Agreement.

 

5.2 Location of Collateral. All collateral consisting of goods is located solely
in the state where TBT is located (“Colorado” or “Collateral State”).

 

5.3 Location, State of Incorporation, and Name of Debtor. Debtor’s:

 

(i) chief executive office is located in the Collateral State;

 

(ii) state of incorporation is the State of Nevada; and

 

(iii) exact legal name is as set forth in the first paragraph of this Security
Agreement.

 

6. Debtor’s Covenants. Until the Obligations are paid in full, Debtor agrees
that it will:

 

6.1 preserve its corporate existence and not, in one transaction or a series of
related transactions, merge into or consolidate with any other entity, or sell
all or substantially all of its assets other than in the ordinary course of its
business;

 

6.2 not change the state of its incorporation; and

 

6.3 not change its corporate name without providing Secured Party with 30-days
prior written notice.

 

7. Events of Default. The occurrence of any of the following shall, at the
option of Secured Party, be an Event of Default:

 

7.1  Any default by

 

 

·

Monarch under the Note or

       

·

Monarch under the Stock Pledge Agreement.

 

7.2 TBT’s failure to comply with any of the provisions of, or the incorrectness
of any representation or warranty contained in the Note, Merger Agreement or
TBT’s failure to comply with any of the provisions of, or incorrectness of any
representation or warranty contained in this Security Agreement, or under any
other agreements which now exist or to which and/or TBT and Secured Party may
subsequently be parties, or in any of the other Obligations;

 

 
3


--------------------------------------------------------------------------------




 

7.3 Transfer or disposition of any of the Collateral, except as expressly
permitted by this Security Agreement;

 

7.4 Attachment, execution or levy on any of the Collateral;

 

7.5 Debtor voluntarily or involuntarily becoming subject to any proceeding under
(a) the Bankruptcy Code or (b) any similar remedy under state statutory or
common law;

 

7.6 Debtor shall fail to comply with, or become subject to any administrative or
judicial proceeding under any federal, state or local (a) hazardous waste or
environmental law, (b) asset forfeiture or similar law which can result in the
forfeiture of property, or (c) other law, where noncompliance may have any
significant effect on the Collateral; and

 

7.7 Secured Party sends Debtor information indicating that Secured Party’s
security interest is not prior to all other security interests or other
interests reflected in the SOS Report, unless Secured Party has provided its
written consent that another interest may be prior to its security interest.

 

8. Default Costs.

 

8.1 Should an Event of Default occur, Debtor will pay to Secured Party all costs
reasonably incurred by the Secured Party for the purpose of enforcing its rights
hereunder, including:

 

(i) costs of foreclosure;

 

(ii) and a reasonable fee for the services of attorneys employed by Secured
Party for any purpose related to this Security Agreement or the Obligations,
including consultation, drafting documents, sending notices or instituting,
prosecuting or defending litigation or arbitration.

 

9. Remedies Upon Default.

 

9.1 General. Upon any Event of Default, Secured Party may pursue all rights and
remedies available at law (including those available under the provisions of the
UCC), or in equity to collect, enforce or satisfy any Obligations then owing,
whether by acceleration or otherwise provided that any such rights or remedies
are as provided in this Security Agreement.

 

9.2 Remedies. Upon any Event of Default, Secured Party will have the right to
pursue any of the following remedies, in addition to those provided by Section
9.1, separately, successively or simultaneously:

 

(i) Take possession of any Collateral if not already in its possession, with
prior demand and legal process. Upon Secured Party’s demand, Debtor will, at the
expense of the Secured Party, assemble and make the Collateral available to
Secured Party as it directs. Debtor grants to Secured Party the right, for this
purpose, to enter into or on any premises where Collateral may be located.

 

(iii) Without taking possession, sell, lease or otherwise dispose of the
Collateral at public or private sale in accordance with the UCC.

 

Notwithstanding anything contained in this Security Agreement to the contrary,
each Secured Party agrees and acknowledges that the security interest over the
Collateral granted by the Debtor to the Secured Party in this Security Agreement
is intended to be exclusive (along with the rights granted pursuant to the Stock
Pledge Agreement and the Note) of all other rights and remedies available to the
Secured Party upon an Event of Default, and is cumulative and exclusive to any
other right and remedy existing at law or in equity or otherwise. Each Secured
Party further agrees and acknowledges that upon possession of the Collateral and
the collateral under the Stock Pledge upon an Event of Default, he shall have no
further claims for payment of the principal or accrued interest under the Note
against the Debtor, Monarch or any of their respective affiliates, even if the
value of the Collateral might be less than the outstanding amount of the Note.

 

 
4


--------------------------------------------------------------------------------




 

10. Foreclosure Procedures.

 

10.1 No Waiver. No delay or omission by Secured Party to exercise any right or
remedy accruing upon any Event of Default shall: (a) impair any right or remedy,
(b) waive any default or operate as an acquiescence to the Event of Default, or
(c) affect any subsequent default of the same or of a different nature.

 

10.2 Notices. Secured Party shall give Debtor such notice of any private or
public sale as may be required by the UCC.

 

10.3 Condition of Collateral. Debtor has no obligation to clean-up or otherwise
prepare the Collateral for sale.

 

10.4 No Obligation to Pursue Others. Secured Party has no obligation to attempt
to satisfy the Obligations by collecting them from any other person liable for
them and Secured Party may release, modify or waive any collateral provided by
any other person to secure any of the Obligations, all without affecting Secured
Party’s rights against Debtor.

 

10.5 Compliance With Other Laws. Secured Party shall comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.

 

10.6 Warranties. Secured Party may sell the Collateral without giving any
warranties as to the Collateral. Secured Party may specifically disclaim any
warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

10.7 Sales on Credit. If Secured Party sells any of the Collateral upon credit,
Debtor will be credited only with payments actually made by the purchaser,
received by Secured Party and applied to the indebtedness of the purchaser. In
the event the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Debtor shall be credited with the proceeds of the
sale.

 

10.8 Purchases by Secured Party. In the event Secured Party purchases any of the
Collateral being sold, Secured Party may pay for the Collateral by crediting
some or all of the Obligations of the Debtor.

 

10.9 No Marshaling. Secured Party has no obligation to marshal any assets in
favor of Debtor, or against or in payment of (i) the Note, (ii) any of the other
Obligations, or (iii) any other obligation owed to Secured Party by Debtor or
any other person.

 

 
5


--------------------------------------------------------------------------------




 

11. Miscellaneous.

 

11.1 Assignment.

 

(i) Binds Assignees. This Security Agreement shall bind and shall inure to the
benefit of the heirs, legatees, executors, and administrators of Secured Party.

 

(ii) No Assignments by Debtor. Secured Party does not consent to any assignment
by Debtor except as expressly provided in this Security Agreement.

 

(iii) Secured Party Assignments. Secured Party may not directly or indirectly
assign its rights and interests under this Security Agreement.

 

11.2 Severability. Should any provision of this Security Agreement be found to
be void, invalid or unenforceable by a court or arbitrator of competent
jurisdiction, that finding shall only affect the provisions found to be void,
invalid or unenforceable and shall not affect the remaining provisions of this
Security Agreement.

 

11.3 Notices. Any notices required by this Security Agreement shall be deemed to
be delivered when a record has been (a) deposited in any United States postal
box if postage is prepaid, and the notice properly addressed to the intended
recipient, (b) received by telecopy, (c) received through the Internet, and (d)
personally delivered.

 

11.4 Headings. Section headings used this Security Agreement are for convenience
only. They are not a part of this Security Agreement and shall not be used in
construing it.

 

11.5 Governing Law. This Security Agreement is being executed and delivered and
is intended to be performed in the State of Colorado and shall be construed and
enforced in accordance with the laws of the State of Colorado, except to the
extent that the UCC provides for the application of the law of the Collateral
State.

 

11.6 Rules of Construction.

 

(i) No reference to “proceeds” in this Security Agreement authorizes any sale,
transfer, or other disposition of the Collateral by the Debtor.

 

(ii) “Includes” and “including” are not limiting.

 

(iii) “Or” is not exclusive.

 

(iv) “All” includes “any” and “any” includes “all.”

 

11.7 Integration and Modifications.

 

(i) This Security Agreement is the entire agreement of the Debtor and Secured
Party concerning its subject matter.

 

(ii) Any modification to this Security Agreement must be made in writing and
signed by the party adversely affected.

 

 
6


--------------------------------------------------------------------------------




 

11.8 Waiver. Any party to this Security Agreement may waive the enforcement of
any provision to the extent the provision is for its benefit.

 

11.9 Further Assurances. Debtor agrees to execute any further documents, and to
take any further actions, requested by Secured Party at the expense of the
Secured Party to evidence or perfect the security interest granted herein, to
maintain the first priority of the security interests, or to effectuate the
rights granted to Secured Party herein.

 

11.10 Independent Counsel. Each of the Secured Party acknowledges and agrees
that they received independent legal counsel of their own choice in connection
with the negotiation and execution and delivery of this Security Agreement and
that they have each been sufficiently apprised of their rights and
responsibilities with regard to the substance of this Agreement and the
transactions contemplated hereby. This Agreement shall be construed to
effectuate the mutual intent of the parties. The parties and their counsel have
cooperated in the drafting and preparation of this Agreement, and this Agreement
therefore shall not be construed against any party by virtue of its role as the
drafter thereof. No drafts of this Agreement shall be offered by any party, nor
shall any draft be admissible in any proceeding, to explain or construe this
Agreement.

 

 
7


--------------------------------------------------------------------------------




 

The parties have signed this Security Agreement as of the day and year first
above written.

 

 

 

DEBTOR:

SECURED PARTY:

 

 

  THE BIG TOMATO, INC.                By: /s/ Eric Hagen   /s/ Josh Field  /s/
Jeremy Stout  

 

 

 

8

--------------------------------------------------------------------------------